NO. 12-10-00011-CR

                           IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                          TYLER, TEXAS

                                                          '
IN RE: STEPHEN AUGUST SPRADLEY,
RELATOR                                                   '     ORIGINAL PROCEEDING

                                                          '

                                        MEMORANDUM OPINION
        Stephen August Spradley, Relator, seeks a writ of mandamus requiring the trial
court to set bail in his pending misdemeanor revocation proceeding.1 He complains that
he filed a motion for bond, which the trial court denied after a hearing, and requests that
this court direct the trial court to set a bond amount. Although Relator requests a writ of
mandamus, he is, in effect, seeking pretrial habeas relief. Therefore, we construe his
petition for writ of mandamus as an application for pretrial writ of habeas corpus. See Ex
parte Caldwell, 58 S.W.3d 127, 130 (Tex. Crim. App. 2000) (“[I]t is the substance of the
[document] that governs, not the title.”).
        The Texas Government Code provides as follows:

        Concurrently with the supreme court, the court of appeals of a court of appeals district in
        which a person is restrained in his liberty, or a justice of the court of appeals, may issue a
        writ of habeas corpus when it appears that the restraint of liberty is by virtue of an order,
        process, or commitment issued by a court or judge because of the violation of an order,
        judgment, or decree previously made, rendered, or entered by the court or judge in a civil
        case. Pending the hearing of an application for a writ of habeas corpus, the court of
        appeals or a justice of the court of appeals may admit to bail a person to whom the writ of
        habeas corpus may be granted.

TEX. GOV’T CODE ANN. § 22.221(d) (Vernon 2004). Thus, the original jurisdiction of
courts of appeals is limited to those cases in which a person’s liberty is restrained because
the person has violated an order, judgment, or decree entered in a civil case.                           Id.
Consequently, courts of appeals do not have original habeas corpus jurisdiction in


        1
          The respondent is the Honorable Jack Sinz, Judge of the County Court at Law, Nacogdoches
County, Texas. The State of Texas is the real party in interest.
criminal matters. Dodson v. State, 988 S.W.2d 833, 835 (Tex. App.–San Antonio 1999,
no pet.); Ex parte Hawkins, 885 S.W.2d 586, 588 (Tex. App.–El Paso 1994, no pet.). In
such matters, their jurisdiction is appellate only. Dodson, 988 S.W.2d at 835.
       Because Relator seeks habeas relief in a criminal case by filing an original
proceeding, we are without jurisdiction to consider his application. Accordingly, we
dismiss Relator’s application for want of jurisdiction.
                                                                BRIAN HOYLE__
                                                                    Justice


Opinion delivered February 26, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                   (DO NOT PUBLISH)